DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Rejection has been modified with respect to the amendments made to the claims regarding the comparison step and additional reference has been applied.  
Applicant argues that the Asami reference does not include one of the ROI region, target site, image range image type or image position.  Under broadest reasonable interpretation, the Asami reference teaches of acquiring shear wave data with respect to a predetermined condition such as measurement region [0025, 0033, 0035, 0043] and includes fluctuation evaluation to evaluate fluctuation in the measurement region including propagation region of the target [0052] where a region where the fluctuation is to be detected is specified in the measurement region and a fluctuation of a tissue at a predetermined position in the specified region is evaluated [0052].  The Asami reference is directed to different types of motion such as shear wave fluctuation or non-shear wave fluctuation or shear wave data with respect to shear wave propagation region and non-shear wave propagation regions.  Therefore, as shown in figure 2b, shear wave 221 generated in the depth direction is only in the shear wave propagation region 232 and with respect to the change of correlation coefficient in the depth direction, as shown in figure 3, the reduction of the correlation coefficient is present locally in a change 241 of the correlation coefficient due to the shear wave [0061].  Under broadest reasonable interpretation, since the reference is directed to acquiring shear wave data with respect to specific 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11, and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   The claim language states “shear wave data…acquired…result of comparison between a predetermined condition and shear wave acquired by the ultrasonic probe”.   It is not clear from the claim language as to what are two sets of shear wave data being compared.  Is it a comparison between shear wave data with respect to a predetermined condition (such as the specific region or target, etc..) and shear wave data that is not representative of one of the predetermined conditions or not representative of the ROI region or target, etc…?   Is the data that is acquired in the error range corresponding to shear wave data that is not representative of data acquired with respect to one of the predetermined conditions?  It is suggested that this claim language be further clarified so the 
Paragraph [0160] of the application specification goes through the steps of acquiring shear wave data regarding ROI region of a target object by acquiring plurality of shear wave data segments when a plurality of ROI regions of the target object is used where the shear wave data may include position information regarding the ROI region of the target object and numerical value of elastic data corresponding to the position information of the ROI region of the target object.   From this disclosure, it appears that it’s a plurality of ROI regions of the target object are being used for acquiring the plurality of shear wave segments.  And then the plurality of shear wave data segments are being evaluated 
Examiner suggests modifying claims 1 and 10 (lines 2 and 3) such that it reads “ultrasonic probe configured to acquire a plurality of shear wave segments from a plurality of ROI regions of a target object where the shear wave data may include position information regarding the ROI region of the target object and numerical value of elastic data corresponding to the position information of the ROI region of the target object”.  This would provide further clarity that grouping of the shear wave data segments into shear wave data group corresponds to a plurality of ROI regions of the target object.  And then the comparison step takes place to determine the error range shear wave data with respect to the plurality of the shear wave data segments and then grouping and displaying of the plurality of shear wave segments into groups that meet one of the predetermined conditions.  
Therefore to summarize, it is suggested that claims 1 and 10 be modified in lines 2 and 3 according to the previous paragraph above, and application specification paragraph [0160] with respect to the “plurality of shear wave segments from a plurality of ROI regions of a target object where the shear wave data may include position information regarding the ROI region of the target object and numerical value of elastic data corresponding to the position information of the ROI region of the target ”.  And as previously stated,  it is also suggested that the comparison step be clarified with respect to the “error range” claim language to further define the specific sets of shear wave data being compared to determine the error range data.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-11, and 13-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. (20160183926) in view of Tsymbalenko et al. (20150209013) and further in view of Loupas et al. (20170322308).  
Asami et al. teach of an ultrasonic imaging apparatus and method comprising an ultrasonic probe [0041] configured to acquire a plurality of shear wave data segments from a target object [0024, 0025].  Asami et al. teach of a controller configured to determine shear wave data group by grouping the plurality of shear wave data segments according to a predetermined condition or grouping as shear wave propagation region and non-propagation region where the shear wave propagates only within a predetermined range [0057, 0058].  Asami et al. teach of a display configured to display an image corresponding to a shear wave data group [0108] and the exclusion of shear wave data corresponding to the plotted point group when a predetermined plotted point group is selected through the display [0112].  Asami et al. teach of the selective display of image corresponding to the shear wave group where in figure 2a, shear wave 221 propagates in predetermined range with figure b232 referred to as a shear wave propagation region and regions a232, c233 are region other than shear wave propagation 
Asami et al. do not explicitly teach of the claimed display arrangement.  In a similar field of endeavor Tsymbalenko et al. teach of generating images from shear-wave elastography imaging and strain elastography imaging an concurrently displaying the images [0021].  Tsymbalenko et al. teach of directing a shear wave toward a predetermined site or a predetermined condition to generate the shear wave [0034] and teach of displaying the shear wave segments in various arrangements or in various display layouts [0045, 0053, 0055, 0056].  It would have therefore been obvious to one of ordinary skill 
The previous references do not explicitly teach of the comparison step between different shear wave data.  In a similar field of endeavor Loupas et al. teach of determining similarity or comparison between two sets of data where the data sets are successive sets of shear wave propagation and the similarity or comparison between the two sets of data is determined by computing a metric for each set of data and comparing the metric [0011, 0012].  Loupas et al. teach of an excitation step of generating a shear wave inside the medium by causing an array of transducers to emit ultrasound wave into the medium, then observing the propagation at a plurality of points in an observation field of the medium and processing step during which a set of shear wave propagation parameters is determined in the observation field being associated with plurality of points in the observation field [0017, 0018, 0022].  Loupas et al. teach of comparing the reliability indicator with a predefined threshold value as indicative of a reliability of shear wave acquisitions [0131].  Loupas et al. therefore teach of comparing shear wave data sets or groups obtained at different points in the observation field of the medium or comparison between shear wave data acquired at a target site or region and shear wave acquired by the probe and grouping of shear wave data corresponding to all the positions capable of satisfying the condition such as the specific region of interest or target.  Loupas et al. also teach of displaying the differences in shear wave propagation between zones with color levels [0111, 0112, 0119, 0139, 0150, 0152].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Loupas et al. to modify the previous references to reduce measurement variability, shorten acquisition times or reduce the number of failed acquisitions.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793